Title: Editorial Note on a Charity Appeal, [before 15 April 1778]
From: 
To: 


Among Franklin’s papers in the American Philosophical Society is a one-page printed invitation to the “Assemblées de Charité,” held at the Grand Châtelet on Wednesday, Thursday, and Friday afternoon of Holy Week, April 15–17, 1778; it was in a packet that Franklin endorsed “Notes and Invitations.” The assembly was a religious service followed by a sermon, and the first preacher was Claude Fauchet. The money collected from the congregation, or sent by well-wishers who could not attend, was for the assistance of poor prisoners and for the release of those jailed because they could not pay for the feeding of their infants. A lady of high station, according to a handwritten note at the end, was in charge of the collection at each service; the comtesse Auguste de la Marck on Wednesday, the marquise de Lafayette on Thursday, and the comtesse de Vauban on Friday.
